ACCEPTED
                                                                   14-14-00514-CR
                                                   FOURTEENTH COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                               6/5/2015 2:19:02 PM
                                                             CHRISTOPHER PRINE
                                                                            CLERK

      Cause No. 14-14-00514-CR

    IN THE COURT OF APPEALS                        FILED IN
                                            14th COURT OF APPEALS
                                               HOUSTON, TEXAS
 FOURTEENTH JUDICIAL DISTRICT                6/5/2015 2:19:02 PM
                                            CHRISTOPHER A. PRINE
          HOUSTON, TEXAS                             Clerk


       PAUL WAYNE HARRIS

             APPELLANT

               VS.
       THE STATE OF TEXAS,

               APPELLEE

LETTER REPLY BRIEF FOR
 PAUL WAYNE HARRIS,
     APPELLANT
      Cause No. 11-DCR-057904

  In the 268th Judicial District Court of
        Fort Bend County, Texas

           David Alan Disher
       Attorney for the Appellant,
            SBC # 05895600
1167 FM 2144, Schulenburg, Texas 78956
   Telephone Number: 979-263-5174
      Fax Number: 979-263-5183




                     1
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes now, Paul Wayne Harris, Appellant, by and through his

attorney of record David Alan Disher, presents this Letter Reply Brief For

Paul Wayne Harris, Appellant, in the above entitled and numbered cause and

would show the following:

      Appellant has shown prejudice on the record, both District Clerk’s

and reporter’s record through numerous citations thereof. Further, Appellant

has shown prejudice on the nine specific instances of trial court error not

objected to by Appellant’s trial counsel but briefed on the record with

citations to statutes and case law. Appellant’s brief pages 36-44. See also

pages 45 and 46 Ibid. None of the nine failures of trial counsel to object to

the court’s errors are consistent with the State’s purported trial counsel’s

strategy or any other sound trial court strategy one could conceive .

According to the State, Appellant’s trial counsel’s failure to object to the

errors of the court was excused by the trial counsel’s sound strategy of the

following defensive theory that “...the complainant had fabricated the

allegations in this case out of anger toward Appellant.” State’s brief at page

16. Appellant’s counsel on appeal is unable to see the logic in State’s

argument.

                                       2
      Although the State would like the Appeals Court to be dismissive of

Appellant’s brief, TEX. R. APP. P. 38.9 entitled Briefing Rules to be

Construed Liberally and the Bufkin case are informative. Bufkin v.

State, 179 S.W.3d 166, 173-174 (Tex.App.—Houston [14th Dist.] 2005)

aff’d, 207 S.W.3d 779 (Tex.Crim.App.2006) held, “[T]he State chastens this

court for failing to address its contention that appellant has failed to present

anything for review by omitting citations to the record regarding this point

of error. [I]t is the court’s prerogative, not the parties’, to insist on unerring

compliance with the briefing rules. Where… the court has had no difficulty

locating the pertinent portions of the record relating to appellant’s third point

of error, it is within the court’s discretion to review the point of error.”




                                         3
                             PRAYER FOR RELIEF



      For the reasons herein alleged, Appellant urges the court of appeals to

consider Appellant’s brief on its merits and grant a new trial.




                                       Respectfully submitted,

                                       /s/ David Alan Disher
                                       ______________________________
                                       David Alan Disher, TBC # 05895600
                                       Attorney at Law
                                       1167 FM 2144
                                       Schulenburg, Texas
                                       Phone number: 979-263-5174
                                       Fax number: 979-263-5183
                                       E-mail: disherdave@aol.com




                                       4
                   CERTIFICATE OF COMPLIANCE


       I certify, pursuant to TEX. R. APP. P. 9.4i (2) (C) and TEX. R. APP. P.
9.4i (3) that a copy of this document contains 696 words (containing all parts
of the document except as excluded by TEX. R. APP. P. 9.4i (1)).

                                       /s/ David Alan Disher
                                       ______________________________
                                       David Alan Disher, TBC # 05895600
                                       Attorney at Law
                                       1167 FM 2144
                                       Schulenburg, Texas
                                       Phone number: 979-263-5174
                                       Fax number: 979-263-5183




                                      5
                      CERTIFICATE OF SERVICE

      I certify that the original foregoing Letter Reply Brief for Paul Wayne

Harris, Appellant, has been filed via e-filing on

Mr. Christopher A. Prine, Clerk
The Fourteenth Court of Appeals
301 Fannin Street
Suite 245
Houston, Texas 77002

And a copy of the foregoing Letter Reply Brief for Paul Wayne Harris,

Appellant, has been served on


Mr. John F. Healey, Jr.
Fort Bend County Criminal District Attorney
Fort Bend County Courthouse
1422 Eugene Heimann Circle
Richmond, Texas 77469

Via postpaid, U.S. mail, return receipt requested or via personal delivery

And a copy of the foregoing Letter Reply Brief for Paul Wayne Harris,

Appellant, has been served on Paul Wayne Harris, Appellant, at his last

known address of

Larry Gist Unit
3925 FM 3514
Beaumont, Texas 77705




                                       6
On this the 5th day of June, 2015.

                                     Respectfully submitted,

                                     /s/ David Alan Disher
                                     ______________________________
                                     David Alan Disher, TBC # 05895600
                                     Attorney at Law
                                     1167 FM 2144
                                     Schulenburg, Texas
                                     Phone number: 979-263-5174
                                     Fax number: 979-263-5183




                                     7